Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on December 13, 2021 in which claims 1-20 are presented for examination; of which, claims 1, 8 and 15 were amended.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention pertains to closed-loop automation of a managed network and, more particularly, to automated processes of detecting and fixing an issue in the managed network with minimal to no human intervention using a semantic machine reasoning engine. The closest prior art of record, Bahat et al. US Publication No. 2020/0204452, disclose similar methodologies. However, the closest prior art of record, Bahat et al. US Publication No. 2020/0204452, failed to show “creating a diagnostic signature, wherein the diagnostic signature defines a network condition of a network and a remedy for the network condition: detecting a network event: determining the network event is similar to the network condition of the previously created diagnostic signature: initiating a semantic machine reasoning workflow based on the diagnostic signature to identify a root cause of the network event; and triggering by the semantic machine reasoning workflow a remediation of the identified root cause”. These claimed features being 

As per claims 2-7, 9-14 and 16-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 8 and 15. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 7, 2022